DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claim 1 of the present invention claims a first and second liquid feeding chamber separated by a shared wall containing a slit. Upon compression of the sidewalls of the aid, the shared wall is deformed and the slit opens allowing a flow of controllable liquid in to first chamber. Prior art Silver (US 5,556,008) discloses a compressible aid but fails to disclose a deformable shared wall containing a slit for allowing the flow of the fluid in to the feeding chamber. Paolo (US 3,424,157) discloses two chambers sharing a deformable wall. Paolo however, fails to disclose an open and accessible first chamber. Modification of the first chamber would not be obvious in this case because in operation (suction or biting) of the nipple, the shared wall is closed. This would be the opposite of the claimed invention.  The above mentioned feature of Applicant’s claimed invention has not been met by the available prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735